                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 Russell Davis,                                     Case No. 4:17 CV 1126

                         Petitioner,                ORDER DISMISSING PETITION

                  -vs-                              JUDGE JACK ZOUHARY

 Ohio State Board of Parole,

                         Respondent.

       Petitioner pro se Russell Davis filed a Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241 (Doc. 1). Respondent answered (Doc. 5), but Petitioner did not file a response or traverse.

The case was referred to Magistrate Judge George Limbert for a Report and Recommendation (R&R)

under Local Civil Rule 72.2(b). The R&R (Doc. 6) recommends this Court dismiss the Petition with

prejudice because Respondent does not have legal custody of Petitioner, and this Court cannot set

aside or void a detainer or warrant that does not exist.

       Under 28 U.S.C. § 636(b)(1), a party must serve and file his written objections to the

Magistrate Judge’s proposed findings and recommendations within fourteen (14) days of being served

with the R&R. This Court then makes a de novo determination of those portions of the R&R to which

objections were made. Failure to file objections within the time frame set forth in the statute

constitutes a waiver of de novo review by the district court. See United States v. Sullivan, 431 F.3d

976, 984 (6th Cir. 2005). See also Thomas v. Arn, 474 U.S. 140 (1985).
       Petitioner’s deadline for filing objections has passed, and no objections were filed. The R&R

accurately states the facts and law, which this Court adopts in its entirety. Accordingly, the Petition

is denied and this action is dismissed. This Court further certifies that there is no basis upon which

to issue a certificate of appealability. 28 U.S.C. § 2253(c).

       IT IS SO ORDERED.

                                                          s/ Jack Zouhary
                                                      JACK ZOUHARY
                                                      U. S. DISTRICT JUDGE

                                                      January 31, 2019




                                                  2
